Citation Nr: 9917407	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected migraine headaches.

2.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for the 
service-connected post-operative left pterygium.

4.  Entitlement to an increased rating for the service-
connected lung disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from January 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, continued 
noncompensable evaluations for the service-connected 
headache, hearing loss and left eye disabilities.  By that 
same rating action, the RO increased the rating for the 
service-connected lung disorder to 10 percent, effective from 
September 7, 1995, and re-characterized that disorder as 
chronic obstructive pulmonary disease (COPD) with emphysema.  
The veteran submitted a notice of disagreement (NOD) in June 
1996, referencing the hearing loss, lung and headache 
disorders.  That same month, the veteran's accredited 
representative submitted a statement signifying the veteran's 
disagreement with the rating assigned to the headache 
disorder.  The RO issued a statement of the case (SOC) in 
June 1996, detailing the recent rating action on those issues 
mentioned in the NOD as well as the evaluation for the 
service-connected left eye pterygium and chronic urethritis.  
The veteran's substantive appeal, received in June 1996, was 
specifically limited to the four issues noted on the title 
page.  As the veteran has not expressed disagreement with the 
rating assigned to the service-connected chronic urethritis, 
that issue is not before the Board at this time and will not 
be discussed herein.

(The issues of increased ratings for the service-connected 
headache, lung disorder and hearing loss are the subject of 
the Remand portion of this document.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue decided 
herein has been obtained.  

2.  The veteran's service-connected post-operative left eye 
pterygium is not shown to cause a compensable loss of vision. 


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected post-operative left eye pterygium have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.41, 4.75, 4.76, 4.84a including 
Diagnostic Codes 6034, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The service medical records show that the veteran was found 
to have a pterygium of the left eye and underwent excision of 
the pterygium and a recurrence of that condition during 
service.  In an April 1969 rating action, service connection 
was granted and a noncompensable rating assigned for a post-
operative left eye pterygium.  That evaluation has remained 
unchanged since. 

The veteran submitted a claim for increase in September 1995.  
He was afforded a VA examination in November 1995 at which 
time he related the history of his left eye disorder.  He 
complained of blurring of vision in both eyes, left more than 
right, accompanied by twitching.  The veteran's visual acuity 
for the right eye, uncorrected was reported to be near Jaeger 
8 to 10, far 20/100; corrected, near Jaeger 1, far 20/20.  
Visual acuity of the left eye was reported to be uncorrected 
near, Jaeger 8 to 10, far 20/50-60; corrected, near Jaeger 1, 
far 20/20-.  Optic disc was considered normal, with no 
background retinal lesion.  The diagnosis was that of 
hyperoptic astigmatism with presbyopia.  

Outpatient treatment records associated with the claims 
folder do not include any records referable to complaints or 
treatment of the post-operative pterygium, left eye.

The veteran's service-connected left eye disorder is 
presently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6034 (1998).  
Under that code, a pterygium is evaluated on the basis of any 
resulting loss of vision.  The best distant vision obtainable 
after best correction by glasses will be the basis of rating 
loss of visual acuity.  38 C.F.R. § 4.75.  Corrected visual 
acuity of 20/40 or better warrants a noncompensable 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  If 
vision in one eye is 20/50 and the other eye measures 20/50, 
a 10 percent evaluation is warranted.  Id.

The medical evidence of record indicates that the left eye 
pterygium does not result in a compensable loss of vision.  
The November 1995 VA examination revealed distant vision 
after best correction to be 20/20 for the right eye and 
20/20- for the left eye.  Based on a review of the evidence 
of record, assignment of a compensable rating is not 
warranted.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3, but the 
evidence is not of such approximate balance as to warrant its 
application.  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service- connected post-operative left eye 
pterygium.


ORDER

An increased rating for the service-connected post-operative 
left eye pterygium is denied. 


REMAND

The veteran contends that the service-connected hearing loss, 
headache and lung disorders are more severe than the current 
ratings indicate.  Initially, the Board notes that during the 
course of this appeal, the rating criteria by which hearing 
impairment and respiratory disorders are rated were amended.  
Therefore, adjudication of those claims for increase must now 
include consideration of both the old and new criteria and 
that criteria which is most favorable to the veteran's claim 
must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes, however, that consideration under 
the revised rating schedule criteria should not be undertaken 
before such criteria became effective.  The Court, addressing 
a similar matter, stated that the effective date rule 
contained in 38 U.S.C. § 5110(g) prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, since the Secretary's legal 
obligation to apply the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  That is, for any 
date prior to October 7, 1996, (for respiratory disorders) or 
June 10, 1999, (for hearing impairment) neither the RO nor 
the Board could apply the revised rating schedule to a claim 
for increase.  Rhodan v. West, 12 Vet. App. 55 (1998).

In the rating action presently on appeal, the RO 
characterized the veteran's lung disability as COPD with 
pulmonary emphysema and assigned a 10 percent rating, citing 
Diagnostic Code 6699-6603 (emphysema, pulmonary).  The basis 
of this rating is not clear to the Board but apparently was 
on the basis that the veteran was diagnosed with COPD and 
emphysema on VA examinations conducted in May 1996, December 
1997 and November 1998.  The Board points out that service 
connection was originally granted for spontaneous 
pneumothorax, left, and a noncompensable rating was assigned.  
The reports of the most recent VA examinations include 
separate diagnoses for collapsed left lung in 1968.  On 
remand, the nature of the service-connected disability should 
be clarified.  

The Board further notes that when there are variously 
diagnosed disorders, but none of the examinations fully 
describe the degree of disability attributable to each, there 
may be a breach of the duty to assist.  Waddell v. Brown, 5 
Vet. App. 454 (1993).  In the present case, the veteran has 
been diagnosed as having several respiratory disorders 
concurrently, and the degree of impairment attributable 
solely to the service-connected spontaneous pneumothorax has 
not been identified definitively.  Consideration must also be 
given to a claim of service connection for additional 
respiratory disability.  

The reports of VA examinations of record note the veteran's 
history of collapsed lung in service, as well as a long 
history of cigarette use and a thirteen year history of 
exposure to coal dust.  The diagnoses rendered after those 
examinations included COPD and emphysema; however, there has 
been no comment on the etiology of those conditions or any 
relationship to the service-connected residuals of 
pneumothorax.  Thus, the examination performed on remand 
should provide a more definitive statement as to the etiology 
of those conditions, with particular attention to the 
veteran's post-service history of exposure to coal dust or 
other pulmonary risk factors.  Although the RO set forth and 
considered the revised rating criteria in the February 1999 
SSOC, the RO did not indicate which criteria were more 
favorable to the veteran. 

In determining whether service connection should be 
established for additional respiratory disability, the RO 
must also consider the claim under the theory announced by 
the Court in Allen v. Brown, 7 Vet. App. 429 (1995) (Where a 
service-connected disability aggravates a nonservice-
connected disability, service connection will be granted for 
the degree (and only the degree) of aggravation of the 
nonservice-connected disability).

Regarding the claim for increase for the service-connected 
headache disability, the Board notes that medical evidence of 
record is inadequate for evaluating the severity of the 
veteran's disorder.  The veteran has asserted that he suffers 
headaches on a frequent basis.  The reports of VA 
examinations conducted in November 1995 and December 1997 
noted the veteran's complaints, but are silent for any 
comment on the character and frequency of the veteran's 
headaches; criteria necessary for evaluation purposes.  The 
Board further notes that the examinations include the 
examiner's suggestion that the veteran undergo further 
diagnostic testing to rule out any organic brain lesion.  It 
does not appear that the veteran ever received the additional 
testing as recommended by the examining physician.  VA's duty 
to assist the veteran includes the obligation to request 
additional examinations when suggested by VA physicians.  
Dalton v. Derwinski, 2 Vet. App. 634 (1992).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his headache, 
hearing loss and lung disabilities since 
1995.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of the service-connected 
migraine headaches.  All indicated 
testing should be done in this regard, 
including the head computerized 
tomography scan recommended by the 
November 1995 and December 1997 VA 
compensation and pension examiner.  The 
claims folder should be made available to 
the examiner for review.  In connection 
with this evaluation, the examiner should 
comment on the character and frequency of 
the headaches experienced by the veteran.  
All findings, opinions and bases therefor 
should be set forth in detail.  

3.  The veteran also should be afforded a 
VA ear and hearing examination to fully 
evaluate the service-connected hearing 
disability.  The claims folder, a copy of 
this remand and copies of all applicable 
rating criteria should be made available 
to the examiner for review before the 
examination.  All indicated testing 
should be done in this regard and 
detailed clinical findings should be 
reported.

4.  The veteran should be afforded a VA 
pulmonary examination to identify and 
determine the severity of the residuals 
of a spontaneous left pneumothorax.  The 
claims folder, a copy of this remand and 
copies of all applicable rating criteria 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
performed.  Based on his/her review of 
the case, the examiner should express an 
opinion as to the medical probability 
that any pulmonary disability is 
secondary to service-connected residuals 
of left pneumothorax, including emphysema 
or COPD, as well as a definitive 
statement of whether any such pulmonary 
disability-even if not service-related-
was aggravated by service-connected right 
pneumothorax residuals.  The examiner 
should definitively identify residuals of 
pneumothorax, with reference to any and 
all significant or supporting present 
findings, and the examiner is to set 
forth all findings and conclusions, along 
with rationale and support for the 
diagnoses entered, in a clear, 
comprehensive and legible manner, with 
reference to all supporting evidence.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating respiratory 
disorders and hearing impairment in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases and 
consideration of the theory announced in 
Allen.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

